                        Case 2:16-cr-00573-JS Document 53 Filed 08/23/19 Page 1 of 2 PageID #: 133
\
    \
        ':.::,---   .
                                                                                                            F J LE     n
                                                                                                       IN CLERK'S o,::·:,..-.,=
                                                                                                 U.S. DISTRICT cou>·          D.N.Y.

                                                          MEMORANDUM TO
                                                   THE HONORABLE JOANNA SEYBERT
                                                    UNITED STATES DISTRICT JUDGE·
                                                                                                *       :AUG 23 2019            *
                                                                                        LONG ISLAND OFFICE
                                                                     RE:            U.S. v. Itzhak Hershko
                                                                     DOCKET #:      16-CR-573-01
                                                                     SENTENCE DATE: September 19, 2019

                        REQUEST FOR ADJOURNMENT DUE TO DELAY IN PRESENTENCE
                        INVESTIGATION

                        On February 5, 2019, the defendant pied guilty before The Honorable Joseph F. Bianco, U.S.
                        Circuit Judge, to Count 1 of a 4-count Indictment, charging the defendant with Conspiracy to
                        Commit Bank Fraud. At that time, the Court ordered the Probation Department to conduct a
                        presentence investigation, which has been assigned to the undersigned officer.

                        During the presentence investigation, the Probation Department has requested case-related
                        information from the Government on several occasions, and as of this writing, the information
                        has not been provided.. Consequently, the Probation Department is unable to complete critical
                        portions of the presentence report, including the offense conduct, the offense level computation,
                        and the sentencing options. Accordingly, the Probation Department is requesting an
                        adjournment of the sentence date to provide additional time for the Probation Department to
                        obtain the information it needs from the Government. It is hoped that an adjournment of the
                        sentence date to a date in November 2019 will allow sufficient time for the Probation
                        Department to complete the presentence report.
Case 2:16-cr-00573-JS Document 53 Filed 08/23/19 Page 2 of 2 PageID #: 134


                                                                                                2




If Your Honor has any concerns regarding this matter, please contact the undersigned officer.

         /s/ Joanna Seybert                         f>-- 13-/7
Ae!"llcation urantea                                     Date
U.S. District Judge
                            :I

New Sentence Date and Time: oovecQ 6 ec ,J~
                                                     J
                                                         ,;zo, Gj cd   el, ;oo   p,m.

Application Denied                                  Date
U.S. District Judge



                                            RESPECTFULLY SUBMITTED,

                                            VITAQUARTARA
                                            ACTING CHIEF U.S. PROBATION OFFICER


Prepared by:   •

~9{L'
GregryGiblin
U.S. Probation Officer
(631) 712-6354

Date: August 22, 2019

cc:    Stephen P. Scaring, Esq., Defense Counsel

       Christopher C. Caffarone, Esq., Assistant United States Attorney
